Citation Nr: 0404567
Decision Date: 02/18/04	Archive Date: 05/14/04

DOCKET NO. 03-13 099                        DATE FEB 18 2004


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to an effective date earlier than March 27, 2002, for service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than March 27, 2002, for the assignment of a total disability evaluation based on individual employability (TDID).

REPRESENTATION

Veteran represented by: The American Legion

ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a decision on the veteran's claims have been obtained by the RO, and the RO has notified him of the type of evidence needed to substantiate his claims.

2. The veteran's claim for compensation for PTSD was received on March 27, 2002.

3. The veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD, rated as 70 percent disabling, effective March 27, 2002.

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 27, 2002, for the award of service connection for PTSD have not been met. 38 U.S.C.A. 5107, 5110 (West 2002); 38 C.F.R. 3.400 (2003).

2. The criteria for an effective date earlier than March 27, 2002, for the award of a TDIU have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2003).

- 2



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A,  5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003). Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court of Appeals for Veterans Claims recently held that specific notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). The Court also held that 38 U.S.C.A. § 5103 requires the Secretary to give VCAA-complying notice to a VA claimant "upon receipt of a complete or substantially complete application. In the present case, the Board finds that the extensive correspondence from VA, to include VCAA letters dated in May 2002 and 2003 to the veteran advising him of the evidence and information necessary to establish his claim, to include the corresponding responsibilities of VA and the veteran in securing such information and evidence, demonstrates that the lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832).

- 3 



The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). In this case, the veteran's service medical records are on file, as are his VA medical records from San Antonio, Texas, and private medical records reflecting treatment for PTSD. The evidence of record also contains documentation regarding the veteran's unemployability and his claims for compensation. For all the foregoing reasons, the Board concludes that VA's duties to the veteran have been fulfilled with respect to the issues of an earlier effective date for service-connected PTSD and a TDIU.

I. Factual Background

The record includes an April 1995 statement from Erlinda E. Belvis, M.D., a psychiatrist, who notes that the veteran had first been treated in September 1994. The diagnoses were major depression with melancholia and generalized anxiety disorder; no reference is made to PTSD. In February 2003, Dr. Belvis reported that it was in April 1995 that the veteran had reported symptoms of PTSD.

Copies of VA outpatient treatment records submitted by the veteran show that he had complaints of insomnia without anxiety or depression in 1985. On March 27, 2002, the veteran filed a claim of service connection for PTSD. The medical evidence of record indicates that the veteran began treatment for PTSD in 1994, and continued with treatment thereafter. 

A claim for service connection for a nervous condition was denied in a January 1996 rating decision as not well-grounded on the basis that a chronic condition had not been shown.

In a rating decision dated in July 2002, service connection was granted and a 30 percent rating was assigned, effective March 27, 2002. The veteran submitted a Notice of Disagreement, and a November 2002 rating decision increased the veteran's PTSD disability evaluation to 70 percent, effective March 27, 2002.

- 4 



In the November 2002 rating decision, the RO also considered a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. Relying on correspondence from the veteran's private physician, Dr. Belvis, which stated that the veteran was totally disabled and unable to work due to his mental disorder, TDIU benefits were awarded effective March 27, 2002.

In December 2002, the veteran submitted a Notice of Disagreement as to the effective dates assigned for the award of service connection for PTSD and the award of TDIU benefits. The veteran contended that he became unemployed as of August 8, 1992, therefore, this should be the effective date assigned. In a later submission, the veteran contended that the effective date for service connection for PTSD should be December 1, 1994.

Associated with the notice of disagreement received in December 2002 was a statement by the veteran dated in November 1994, addressed to the VA Secretary. This statement makes reference to the veteran's psychiatric condition, including "untreated post-traumatic stress disorder". A review of the record fails to indicate that this statement was part of the record prior to December 2002.

The veteran is not service-connected for any other disabilities. His non-service connected disabilities include degenerative changes to the cervical spine, degenerative changes to the lumbar spine, a left eye injury, peripheral neuropathy of all four extremities, and major depression. Effective November 1994, the veteran was deemed unable to secure and follow a substantially gainful occupation due to his peripheral neuropathy and major depression, and was awarded a non-service connected pension.

II. Law and Regulations

Unless otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400

- 5 



(2003). An effective date from the day following the date of separation from service is authorized only if the claim is received within one year from separation from service. 38 C.F.R. § 3.400(b)(2) (2003).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340 and 4.16(a) (2003). If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combine_ rating to 70 percent or more. 38 C.F.R. §4.16(a) (2003).

Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a). When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim. 38 C.F.R. § 3.155(c). Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits. 38 C.F.R. § 3.157 (2003). For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b) (2003).

Once a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU rating. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 12 Vet. App. at 420-421.

- 6 



III. Analysis

An effective date earlier than March 27, 2002 for the award of service connection for PTSD.

As set forth above, the RO has assigned an effective date of March 27, 2002, for the award of service connection for PTSD. The effective date assigned corresponds to the actual date of receipt by the RO of the veteran's application for compensation. The veteran asserts, however, that he is entitled to an earlier effective date.

Medical records reflect treatment for possible psychiatric symptoms in the 1980s and for PTSD by a private physician, Dr. Belvis, since 1995 and subsequently thereafter. The dates of treatment for a psychiatric condition, including PTSD are not relevant, however, because, in this case, the effective date of an award of compensation is based on the date of receipt of the claim or the date the entitlement arose, whichever is later. A VA examination report will only be accepted as an informal claim for benefits only when service connection has been previously established. 38 C.F.R. § 3.157(b) and (b)(1) (2003). Prior to March 27,2002, service connection was not in place for any of the veteran's disabilities. In this case, the RO received the veteran's claim of service connection for PTSD on March 27, 2002, therefore, that is the effective date assigned.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory authority for such retroactive effective date. As there is no statutory provision that authorizes VA to award benefits retroactively on the basis of the veteran's treatment for PTSD, his claim for an earlier effective date for the award of service connection for PTSD must fail. Based on the facts in this case, there is no legal basis for an effective date earlier than March 27, 2002, for the award of service connection for PTSD. The evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b) (West 2002).

- 7 



An effective date earlier than March 27, 2002 for the award of a total rating based on individual unemployability due to service-connected disabilities.

A review of the record reflects that the veteran was awarded a TDIU in a November 2002 rating action, effective from March 27, 2002, which constitutes the effective date assigned to the award of service connection and a 70 percent rating for PTSD. The veteran now seeks to establish entitlement to an earlier effective date for a TDIU.

The Board, likewise, determines that the veteran is not entitled to an earlier effective date for a TDIU due to a service-connected disability, prior to March 27, 2002. As summarized above, prior to March 27, 2002, the veteran was not service connected for any disabilities. Although there is evidence that the veteran was unable to secure or follow a substantially gainful occupation prior to March 27, 2002, this is not relevant, as the veteran was not service-connected for any disabilities prior to this date. Thus, prior to March 27, 2002, his disabilities did not render him eligible to meet the specific schedular standards to warrant the award of a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) (2003). Accordingly, an effective date prior to March 27, 2002 for a TDIU is clearly not warranted.

ORDER

Entitlement to an effective date earlier than March 27, 2002, for service connection for PTSD is denied.

Entitlement to an effective date earlier than March 27, 2002, for a TDIU is denied.

	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

- 8 






